Case 0:21-cr-60020-WPD Document 283 Entered on FLSD Docket 08/26/2021 Page 1 of 2



 DG:md


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                              Case No. 21-60020-CR-DIMITROULEAS

 UNITED STATES OF AMERICA,

 vs.

 JONATHAN MARKOVICH, et al.,

                Defendants.
                                              /

       UNITED STATES’ FIRST BILL OF PARTULARS AS TO CRIMINAL FORFEITURE

          THE UNITED STATES OF AMERICA, by this First Bill of Particulars as to Criminal

  Forfeiture hereby provides notice of certain property subject to criminal forfeiture upon conviction

  in this case with particularity.

          The property which is subject to criminal forfeiture to the United States of America,

  includes, but is not limited to, the following accounts.

          (1)     All funds formerly on deposit in account number 0000242203275 at TrustBank;

          (2)     All funds formerly on deposit in account number 0000246489483 at TrustBank;

          (3)     All funds formerly on deposit in account number 898082983551 at Bank of
                  America;

          (4)     All funds formerly on deposit in account number 229055738632 at Bank of
                  America;

          (5)     All funds formerly on deposit in account number 229055319200 at Bank of
                  America;
Case 0:21-cr-60020-WPD Document 283 Entered on FLSD Docket 08/26/2021 Page 2 of 2




         (6)   All funds formerly on deposit in account number 003765605611 at Bank of
               America;

         (7)   All funds formerly on deposit in account number 003765605611 at Bank of
               America;

         (8)   All funds formerly on deposit in account number 11049575 at Marquis Bank;
               and

         (9)   All funds formerly on deposit in account number 4200100297 at Iberia Bank.

                                           Respectfully submitted,

                                           JUAN ANTONIO GONZALEZ
                                           ACTING UNITED STATES ATTORNEY

                                   By:    Daren Grove
                                           Daren Grove (Court No.
                                           A5501243)Assistant United
                                           States Attorney
                                           E-mail: daren.grove@usdoj.gov
                                           500 E. Broward Boulevard, Suite
                                           822Fort Lauderdale, Florida
                                           33394 Telephone: 954.660.5774
                                           Facsimile: 954.356.7180
